        Case 1:15-cr-10271-WGY Document 182 Filed 10/09/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                     )
                                             )
                 v.                          )      Criminal No: 15-CR-10271-WGY
                                             )
ALEX LEVIN,                                  )
          Defendant.                         )

                      GOVERNMENT’S MOTION FOR LEAVE TO FILE
                          VICTIM MATERIALS UNDER SEAL

       The United States of America, by and through the undersigned Assistant United States

Attorney, respectfully moves this Court to allow the government to file the attached Victim Impact

Statements submitted by or on behalf of two identified victims in this case under seal. As reason

therefor, the government submits that, in light of the sensitive nature of the subject matter and

pursuant to 18 U.S.C. § 3509(d), the victims’ privacy interests outweigh the public’s interest in

free access to the documents. The government has provided a copy of its motion to counsel for

the defendant.

                                                            Respectfully submitted,

                                                            ANDREW E. LELLING
                                                            United States Attorney

                                                       By: /s/ Anne Paruti______________
                                                           Anne Paruti
Date: October 9, 2019                                      Assistant United States Attorney
         Case 1:15-cr-10271-WGY Document 182 Filed 10/09/19 Page 2 of 2




                                CERTIFICATE OF SERVICE
        I, hereby certify that the foregoing was filed through the Electronic Court Filing system
and will be sent electronically to the registered participants as identified on the Notice of Electronic
filing.

                                                        /s/ Anne Paruti______________
Dated: October 9, 2019                                  Assistant United States Attorney
